DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 5/04/2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with David Fox on June 8, 2022 and authorized by telephone on June 13, 2022.

AMENDMENTS TO THE CLAIMS The following listing of claims replaces all prior listings of claims in this application.

1. (Currently amended) A microstrip antenna array (200; 300; 400) comprising: a thin substrate (204); two or more microstrip radiating patches (202; 302; 402) placed on a first side (208) of the substrate (204), each radiating patch (202; 302; 402) comprising: an input port (210); a radiating patch width (WRP) extending in a longitudinal direction; a radiating patch length (LRP) extending in a transverse direction, wherein the transverse direction is perpendicular to the longitudinal direction, and wherein the longitudinal and transverse directions are in the plane of the radiating patch; a radiating patch transverse axis (TRP) along the midpoint of the radiating patch width; and a radiating patch longitudinal axis along the midpoint of the radiating patch length, wherein the two or more radiating patches are spaced in the longitudinal direction such that the radiating patch longitudinal axis of each radiating patch is aligned along a common longitudinal axis (C); and two or more parasitic patches (212; 312; 412) placed on the first side (208) of the substrate (204), wherein there is at least one fewer parasitic patches than there are radiating patches, each parasitic patch comprising: a parasitic patch width (WPP) extending in the longitudinal direction; a parasitic patch length (LpP) extending in the transverse direction; a parasitic patch transverse axis (Tpp) along the midpoint of the parasitic patch width; and a parasitic patch longitudinal axis along the midpoint of the parasitic patch length, wherein the two or more parasitic patches (212; 312; 412) are spaced in the longitudinal direction such that the parasitic patch longitudinal axis of each parasitic patch is aligned along the common longitudinal axis (C), wherein each parasitic patch is positioned between two radiating patches (202; 302; 402), and wherein the parasitic patch transverse axis (TpP) of each parasitic patch is positioned at the midpoint between the radiating patch transverse axes (Tp) of the two radiating patches either side of each parasitic patch, wherein the parasitic patch width and gaps between radiating patches GP are tuned to provide the certain strength of coupling k between radiating patches.

Allowable Subject Matter
Claims 1-9 and 11-15 allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding independent claim 1, patentability exists, at least in part, with the claimed features of  “two or more parasitic patches placed on the first side of the substrate” with “wherein there is at least one fewer parasitic patches than there are radiating patches” and “wherein the parasitic patch width and gaps between radiating patches Gp are tuned to provide the certain strength of coupling k between radiating patches”.  
 	Ueda and Kona – of record - are both cited as teaching some elements of the claimed invention including a microstrip antenna array, a thin substrate, two or more microstrip radiating patches, and at least one parasitic patch.  JP 2009089217A (hereinafter Panasonic) filed by Applicant by IDS on 5/04/2022 describes a two element antenna array with one parasitic patch.  The Panasonic reference suggests configurations with additional elements but is silent regarding using additional parasitic patches or their placement.
 	However, the prior art, when taken alone, or, in combination, cannot be construed as reasonably teaching or suggesting all of the elements of the claimed invention as arranged, disposed, or provided in the manner as claimed by the Applicant.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID E LOTTER whose telephone number is (571)270-7422. The examiner can normally be reached M-F 10am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dameon Levi can be reached on 571-272-2105. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

DAVID E. LOTTER
Primary Examiner
Art Unit 2845



/DAVID E LOTTER/Primary Examiner, Art Unit 2845